DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.  
All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 133, 166-168, 174 and 175 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 133 recites limitations in parentheses “including nasal drainage and phlegm”.  Claim 174 recites “sterically stabilized liposome” and “lecithin” in parentheses. These limitations are rejected as vague and indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 166 and 167 recite “the distance” in line 1 of the claims.  Claim 1 does not recite a distance between plates. There is insufficient antecedent basis for this limitation in the claims.
With respect to claim 168, the claim recites “a first detection agent” and “a second detection agent” in lines 2-3 of the claim and “the detection agent” in line 6 of the claim.  It is unclear whether “the detection agent” refers to the recited first detection agent or second detection agent.
Claim 170 recites “the number of different types of controlled release” in lines 1-2 of the claim and is dependent from claim 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 175 recites “the slow release” in line 1 of the claim and is dependent from claim 1.  There is insufficient antecedent basis for these limitations in the claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20-25, 35-36, 131-145, 148-149, 151-153, 155-162, 164-165 and 168-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203).
Watanabe et al. teach a method for an affinity binding assay comprising:
providing a first plate (cell culture plate, 2, Fig. 7B, par. 72), a second plate (transfer sheet, 1, Fig. 7B, par. 92) and spacers (protruding portion, 23, Fig. 7B, par. 92), wherein:
the first plate and second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration (sheet may uncover or cover the cell culture plate and also depressed relative to the cell culture plate, par. 92); 
each of the plates comprising an inner surface having a sample contact area for contacting a sample that contains a target analyte (culture liquid is in contact with both the inner surface of the first plate and the inner surface of the second plate, Fig. 7A and 7B; par. 22);
the first plate comprises, on its inner surface, a binding site that contains a binding agent capable of binding the target analyte (cell culture plate has a biologically active substance that is immobilized on the base of the plate and is specific for coupling to a target, par. 114);
the second plate comprises on its inner surface, a storage site that contains a detection agent and a controlled release agent that is mixed with the detection agent (biologically active substance on the transfer sheet that is released and dissolved into the culture liquid in the culture plate, par. 79 and 100; biologically active substance may be a detection agent, par. 67, 69, 122-123; controlled release agent, par. 111-112) or coated on top of the detection agent (par. 107);
the spacers fixed to the respective inner surface of the second plate and inside the sample contact area (spacers, 23, fixed to second plate, 1, Fig. 7B), wherein the spacers have a pillar shape and a flat top (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92);
	depositing the sample on the inner surface of the first plate when the two plates are in the open configuration in which the two plates are entirely separated apart and the spacing between the plates is not regulated by the spacers (sheet 1 is removed and a cell suspension sample is added to the plate which indicates the sheet and the plate are in an open configuration and entirely separated apart, par. 39);
	compressing at least a part of the deposited sample by bringing the two plates into a closed configuration, in which the thickness of part of the deposited sample is reduced, compared to that in the open configuration of the plates, into a layer having a thickness that is confined by the inner surfaces of the plates and in touch with the binding site and storage site (after start of the culture, biologically active substance on the transfer sheet, 1, is introduced to the well which compresses the part of the sample under the protrusion as illustrated in Fig. 7B, par. 92);
	releasing the detection agent into the layer through the controlled release agent, wherein the controlled release agent is configured to render the detection agent substantially released at a first time point after the target analyte in the layer is substantially bound to the binding agent (biologically active substance is released and dissolved in the culture liquid, par. 92); and
	incubating the assay for a time period in order to allow the detection agent to diffuse across the thickness of the layer; and 
analyzing the target analyte in the layer (in example 3, after the cell culture is performed and the label is added and incubated for a time period before detection and analyzing, par. 150; indicator added and screening carried out reads on a step of analyzing, par. 62), 
wherein in the open configuration the two plates are separated apart, the spacing between the plates is not regulated by the spacers and the sample is deposited on the plate (no top plate is present on the base when sample is deposited on the plate, par. 92); and
wherein the closed configuration is configured after the sample deposition in the open configuration and in the closed configuration at least part of the deposited sample is confined by the two plates into a thin layer (sample is positioned between the first and second plates and is therefore considered confined therebetween, the sample between the pillar and the first plate is considered the thin layer, Fig. 7B, par. 92), wherein the thickness of the layer is regulated by the plates and the spacers in the respective sample contact area (the thickness of the thin layer is regulated by the contact between the sheet (seen as claimed second plate) and the cell culture plate (seen as claimed first plate) which causes the pillar to immerse in the sample and create a thin layer between the pillar and the first plate and is therefore considered to be regulated by the plates and the spacers, par. 7B).
Watanabe et al. do not specifically teach the thickness of the sample layer after compression.
Chiou et al. teach a method for an affinity binding assay performed in a microtiter plate (seen as claimed microplate) having a depth of 200 µm (par. 36 and 39), in order to provide an assay array plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the microwell plate in the method of Watanabe et al., a microwell plate having a depth of 200 µm as taught by Chiou et al. because Watanabe is generic with respect to the microwell plate dimensions that can be incorporated into the cell culture plate and one would be motivated to use the appropriate dimensions for performing an assay. 
Although Watanabe in view of Chiou et al. do not indicate the thickness of a compressed sample layer, one having ordinary skill in the art would recognize that when the protrusion of the transfer plate of Watanabe is inserted into a well having a depth of 200 µm as taught by Chiou, the depth would necessarily be less than 200 µm.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Choi are similarly drawn to assays performed in a microwell plates.
Watanabe does not specifically teach the incubation time being no shorter than the average time it takes for the detection agent to diffuse across the thickness of the layer.  However, since the analyzing is a measurement of the binding of the detection agent to the target, the time must be long enough for the detection agent to diffuse across the thickness of the layer which would necessarily be a time period no shorter than the average time of diffusion.
With respect to claims 20-22, Watanabe teaches the spacers having a predetermined substantially uniform height and constant spacing between the spacers (illustrated as spacers 23, Fig. 7B), but do not specifically teach the spacer height.  Chiou et al. teach a well depth of 200 µm, which when combined with the teaching of Fig. 7B in Watanabe, one having ordinary skill in the art would recognize the height of the protrusion must be less than the depth of the well and therefore would be less than 200 µm, which falls within the recited range of a protrusion height of 250 µm or less.
With respect to claims 23 and 24, Watanabe et al. teach the spacers fixed respective to the inner surface of the second plate (spacers, 23, fixed to second plate, 1, Fig. 7B, par. 92) and inside the sample contact area (Fig. 7B).
With respect to claim 25, Watanabe et al. teach a substantially uniform thickness of the sample layer in each well illustrated under each spacer and being about the same thickness as the height of the spacer (thickness of sample layer under spacer, 23, is about the same as the height of the spacer illustrated in Fig. 7B), but fail to specifically teach the sample layer thickness being about the same as the height of the spacers.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 25 are for any particular purpose or solve any stated problem, and the prior art teaches that protrusion height and sample layer thickness may be varied depending on the culture plate well depth and the desired amount of insertion of the protrusion into the well.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microplate art.
With respect to claim 35, Watanabe et al. teach the controlled release agent is a slow release agent that is configured to autonomously render the detection agent substantially released at the first time point and wherein the releasing step is performed without external actions (par. 101, 106 and 107).
With respect to claim 36, Watanabe et al. teach the controlled release agent is a stimulus-sensitive agent that is configured to be specifically responsive to a stimulus, retaining the detection agent on the plate in the absence of the stimulus and releasing the detection agent upon receipt of the stimulus and wherein the releasing step comprises after the target analyte in the layer is substantially bound to the binding agent, delivering the stimulus to the stimulus dependent agent to trigger the release of the detection agent into the layer, wherein the controlled release reagent is mixed with the detection agent (par. 101, 106 and 112-114).
With respect to claim 132, Watanabe et al. teach a spacer having a flat top (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92).
With respect to claim 133, Watanabe et al. teach the sample being a biological sample of blood (par. 152).
With respect to claim 134, Watanabe et al. teach the analyte comprising a cell (par. 18).
With respect to claim 131 and 139-145, Watanabe et al. teach the detection reagent at the dry binding site comprising a releasable fluorescently labeled antibody or a color indicator (dried biologically active substance, par. 53; biologically active substance is an antibody, par. 37; antibody is fluorescently labeled, par. 69; dye, par. 67 and 134).
With respect to claims 135 and 136, Watanabe et al. teach the inter-spacer distance is substantially periodic (protrusions are equally spaced as illustrated in Fig. 7B and align with a 96-well microplate as illustrated in Fig. 3 which is periodic and therefore is considered substantially periodic, par. 29 and 92).  Watanabe et al. does not teach an inter-spacer distance.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 136 are for any particular purpose or solve any stated problem, and the prior art teaches that the spacer distance may be varied depending on the microwell size which may be varied based on the desired sample size.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.
Claims 137-138 are drawn to a result of the method to analyze the sample in a specified amount of time.  No specific method steps are recited as part of the method (e.g. a step of analysis is not claimed) so the prior art must only teach a method capable of achieving the recited analysis of the sample in 60 seconds or less or 10 seconds or less.  Watanabe et al. in view of Chiou et al. teach the method steps recited in claim 1 and is therefore considered capable of analyzing the sample in the recited times.  Therefore the method of Watanabe et al. in view of Chiou et al. is considered configured capable of analyzing the sample in 60 seconds or less or 10 seconds or less.
With respect to claims 148-149, Watanabe et al. teach the method further comprising an optical detector that detects an optical signal (par. 121).
With respect to claim 151, Watanabe et al. teach the second plate comprising capture agents of different concentrations (par. 14 and 35).
With respect to claims 152 and 153, Watanabe et al. teach at least two binding sites on the first plate and at least two storage sites at different locations on the first and second plates, respectively (binding site in each well of 20 and different storage sites, 12, on separate protrusions, 23, Fig. 7B).
With respect to claims 155-157, Watanabe et al. teach the first and second plates made of glass which has a Young’s modulus of 50-90 GPa, but do not specifically teach the thicknesses of the plates or the inter-spacer distance.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 155-157 are for any particular purpose or solve any stated problem, and the prior art teaches that the first and second plate thicknesses and the spacer distancing and may be varied depending on the distance between microwells of the microwell plate and overall size of the device.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.
With respect to claims 158-162, Watanabe et al. teach the method further comprising a slow release agent that is stimulus-dependent with different release times (par. 101 and 106) with the release comprising temporal and spatial controlled release (timed release when then pillar is spatially located within the microwell, par. 101, 106), wherein the slow release agent is gelatin (par. 45).
With respect to claim 164, Watanabe et al. teach the detection agent and the binding agent are configured to bind indirectly, bringing about a target analyte-related signal indicative of the presence of the target analyte (detection agent is an antibody specific to a substance produced by the cells and utilizes an antigen-antibody reaction, par. 69; binding agent is an antibody having a specific binding ability to the cell surface and may also be an antibody, par. 37; biologically active substances on culture plate and transfer sheet are different and therefore bind to indirectly bind to the same cell which is the target analyte, par. 103), wherein the binding agent and detection agent bind to different locations of the target analyte (biologically active substances on culture plate and transfer sheet are different and therefore bind to indirectly bind to different locations on the same cell which is the target analyte, par. 103).
With respect to claim 165, Watanabe et al. teach the first plate comprising multiple binding sites that contain capture agents (biologically active substances immobilized to the base, 22, Fig. 6A, par. 92).
With respect to claims 168-170, Watanabe et al. teach the second plate comprising a first storage site that contains a first detection agent and a first controlled release agent and a second storage site that contains a second detection agent and a second controlled release agent, wherein the first and second controlled release agent are mixed with the first and second detection agent, respectively, and wherein the detection agent reacts with the target analyte and the controlled release agents are at different locations (par. 77-78) and are configured to render the first and second detection agent substantially released into the sample at different first time points (FGF-2 added at 5 different time points, par. 144) and the number of different types of controlled release is 5, which falls within the recited ranges of 3 or more, 4 or more and 5 or more (transfer sheets effect the controlled release and are capable of adding the biologically active substance at different times, par. 151, see different release times par. 145-149).
With respect to claim 173, Watanabe et al. teach the controlled release agent is stimulus-dependent, wherein the stimulus is a mechanical stimulus (transfer sheet and plate are shaken to dissolve the biologically active substances (par. 132).
With respect to claim 174, Watanabe et al. teach the controlled release agent is a stimulus dependent release agent that is a polysaccharide (starch or sodium alginate, par. 45).
With respect to claim 175, Watanabe et al. teach the slow release agent is polyvinylpyrrolidone, polyvinyl alcohol, gelatin, methyl cellulose or hydroxypropyl cellulose (par. 45).

Claim 154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203), as applied to claim 1, further in view of Olson et al. (US 2008/0318269).
Watanabe et al. in view of Chiou et al. teach a step of washing the transfer sheet (second plate) and cell culture vessel (first plate) (Watanabe, par. 61), but fail to teach washing the plates in a closed configuration.
Olson et al. teach a first plate and a second plate, wherein the second plate has protrusions (pegs) that are washed in a closed configuration with the second plate positioned on the first plate (par. 219, Fig. 3), in order to provide washing of the pegs and the plates (par. 219).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the step of washing taught by Watanabe et al. in view of Chiou et al., with the plates in a closed configuration as taught by Olson et al. because Watanabe et al. teach that the first and second plates are washed but are silent with respect to the configuration of the plates during washing and one would be motivated to use the appropriate configuration for washing of both plates.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Olson are similarly drawn to a first plate that can be positioned in an open or closed configuration with a second plate having protrusions.

Claim(s) 163, 171 and 172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203), as applied to claim 1, further in view of Stoner et al. (WO 2015/179848).
Watanabe et al. in view of Chiou et al. teach a method comprising a releasing a detection agent from a stimulus-dependent control release agent, but fail to teach the stimulus being an electromagnetic wave stimulus and a control release agent that forms cross-links and in the presence of the stimulus the crosslinks are altered and the detection agent released or a controlled release agent that forms a polymer autonomously and is depolymerized by a stimulus.
Stoner et al. teach detection reagents contained in a control release agent that is stimulus dependent, wherein the agent forms cross-links with the detection agent and wherein the release agent retains detection agent in the absence of the stimulus and the stimulus alters the crosslinks resulting in the release of the detection agent (par. 16 and 86) or a stimulus dependent release agent that forms a polymer autonomously and retains the detection agent in the absence of the stimulus and is depolymerized by the stimulus resulting in the release of the detection agent (par. 65-66), in order to provide highly efficient, robust, multiplex analysis of analyte with controlled release of assay reagents (par. 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the control release agent in the method of Watanabe et al. in view of Chiou et al., a control release agent that forms crosslinks with the detection agents and releases the agents in the presence of the stimulus wherein the stimulus is electromagnetic wave or a stimulus-dependent release agent that forms a polymer autonomously and retains the detection agent in the absence of the stimulus and is depolymerized by the stimulus to release the detection agent as taught by Stoner et al., in order to provide selective release of detection moieties (Stoner, par. 86).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Stoner are similarly drawn to release of detection agents controlled by a stimulus-dependent control release agent.

Claim(s) 176 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203), as applied to claim 1, further in view of Carrera Fabra et al. (US 2017/0014821).
Watanabe et al. in view of Chiou et al. teach a controlled release agent that is mixed with or coated on top of a detection agent, but fail to teach a controlled release agent mixed with or coated on an immobilized capture agent.
	Carrera Fabra et al. teach a substrate comprising an immobilized capture agent (par. 43) comprising a control release agent that is coated on top of the capture agent (immobilized capture agent is coated with a protective coating that dissolves when in contact with the fluid which is considered controlled release, par. 47), in order to provide reagent protection when the device is not in use (par. 47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Watanabe et al. in view of Chiou et al., a control release agent that is coated on top of the capture agent as taught by Carrera Fabra et al., in order to provide protection of immobilized capture agents (Carrera Fabra, par. 47).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Carrera Fabra are similarly drawn to immobilized capture agents and generally teach control release agents.

Allowable Subject Matter
Claims 166 and 167 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach a distance between the first and second plate regulated by the spacers with a gap size of 10 to 30 microns or 30 to 50 microns.  Watanabe et al. teach the plates and spacers regulating the thickness of a sample, but do not teach the distance between the plates regulated by the spacers to a distance within the gap sizes claimed in claims 166 and 167.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.  
Applicant argues that Chiou uses a blade to push a sample into different wells, while the present invention does not use any isolated wells in performing an assay and instead forms the sample layer by compressing the sample between two plates and spreading the sample.  Applicant argues that the controlled release layer can prevent or reduce non-uniform reagent mixing.
Applicant’s argument has been considered, but is not persuasive because Chiou is not relied upon for the steps of depositing sample and compressing the sample.  Watanabe is relied upon for teaching these limitations and therefore the method in which the sample is deposited in Chiou is not combined with Watanabe.  Chiou is relied on only for teaching spacing between the first and second plates.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using any isolated wells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that a plate gap of 50 microns or less has significant consequences including lateral diffusion time that is orders of magnitude longer than vertical reaction time.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plate gap of 50 microns or less and lateral diffusion time that is orders of magnitude longer than vertical reaction time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the present invention is distinctly different from Watanabe for arguments similar to the comparison with Chiou.  Applicant’s arguments are not persuasive because no specific arguments against Watanabe have been presented.  It is noted that Watanabe’s teaching of a well plate does not differentiate the reference from the claimed method because a plate without wells is not recited in the rejected claim(s).  Similarly, the claims do not recite a plate gap of 50 microns or less.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641